Citation Nr: 0714609	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
residuals of an excision of a mass on the adductor muscle of 
the left leg.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
residuals of an excision of a mass on the adductor muscle of 
the left leg.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of an excision of a mass on the 
adductor muscle of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1978 and from November 1980 to June 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In December 2003 and November 2005 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

In June 2003, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed right knee disability is 
attributable to strain associated with the veteran's 
excessive body weight and has not been etiologically linked 
to his service, any incident therein or to his service-
connected disabilities.

3.  Any currently diagnosed low back disability is 
attributable to strain associated with the veteran's 
excessive body weight and has not been etiologically linked 
to his service, any incident therein or to his service-
connected disabilities.

4.  The veteran's residuals of an excision of a mass on the 
adductor muscle of the left leg are productive of no more 
than moderate muscle impairment, with no more than moderate 
limitation of left hip range of motion, no more than moderate 
limitation of left knee flexion and normal muscle function; 
the initial muscle injury was surgically repaired with a 
postoperative superficial wound infection but healed with 
good functional results with no evidence of fascial loss, 
muscle atrophy, loss of muscle tonus, strength or endurance.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).

2.  A low back disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of an excision of a mass on the 
adductor muscle of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.45, 4.55, 4.56, 4.71, Diagnostic Codes 5250, 
5251, 5252, 5253, 5255, 5260, 4.73, Diagnostic Code 5315 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

In the present appeal, pursuant to the Board's December 2003 
and November 2005 remands, the RO provided the veteran with 
notice regarding what information and evidence was needed to 
substantiate his claims for service connection and an 
increased disability rating for residuals of his left thigh 
muscle injury, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that pertained to the 
claims in January 2004, January 2005 and January 2006 
letters.  Although the RO notification letters were not 
provided to the veteran until after the initial rating 
decision, the Board finds that, under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate the claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claims.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
his claims is harmless error in this case.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection and for an increased disability 
rating, he was not provided with notice of the type of 
evidence necessary to establish disability ratings for right 
knee or low back disabilities or for effective dates for all 
of the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection for 
right knee and low back disabilities, as well as for an 
increased rating for residuals of an excision of a mass on 
the adductor muscle of the left leg, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, as well as VA and private medical records and Social 
Security Administration (SSA) records, are in the claims 
files and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  VA is not on notice 
of any evidence needed to decide the claims which has not 
been obtained or that VA has not notified the veteran of its 
inability to obtain such evidence or advised him that it was 
his responsibility to obtain such evidence.  Moreover, a 
transcript of the veteran's testimony at a June 2003 personal 
hearing is of record in conjunction with this appeal.

The Board further notes that the veteran's representative 
contends that a remand is necessary pursuant to DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) and Stegall v. West, 11 
Vet. App 268 (1998).  The representative alleges that VA 
failed to provide the veteran an adequate examination that 
addressed whether the veteran had excess fatigability, 
weakened movement, incoordination or functional loss due to 
pain on use or during flare-ups.  A careful review of all the 
evidence of record reveals that the July 2006 VA examiner 
adequately addressed such considerations, indicating that any 
additional limitation of function due to repetitive use or 
flare-ups could not be determined without resorting to mere 
speculation.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although the veteran claims to have developed low back and 
right knee disabilities secondary to his service-connected 
residuals of an excision of a mass on the adductor muscle of 
the left leg, the Board finds that the preponderance of the 
evidence is against his claims.  While the evidence reveals 
that he has current right knee complaints and degenerative 
disc disease of the lumbar spine, the preponderance of the 
competent evidence of record does not etiologically link the 
veteran's current right knee and low back disabilities to his 
service or to his service-connected residuals of the excision 
of a left adductor muscle mass.  In fact, the examiner who 
conducted the January 2002, and July 2005 VA orthopedic 
examinations, after reviewing the veteran's claims, in a 
February 2005 report opines that the veteran's right knee and 
low back disabilities are unlikely the direct or proximate 
result of his service-connected residuals of a left thigh 
muscle injury.  The physician further opines that the 
veteran's right knee and low back disabilities are more 
likely the result of strain on the affected joints caused by 
his excessive body weight.  Although he testified that his 
treating physicians have attributed his current right knee 
and low back disabilities to his service-connected left thigh 
disability, the veteran has not submitted any medical opinion 
etiologically linking either disability to his service or his 
service-connected disability.  Likewise, service medical 
records show no relevant right knee or low back complaints, 
findings, treatment or diagnoses at any time during the 
veteran's two periods of service.

Although the veteran believes his currently diagnosed low 
back disability and right knee complaints are secondary to 
his service-connected residuals of an excision of a mass on 
the adductor muscle of the left leg, he is not competent to 
provide evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claims 
for service connection for a right knee disability and a low 
back disability must be denied.

Increased Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of an excision of a mass on the 
adductor muscle of the left leg are currently evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5315, for injury to Muscle Group XV, the 
mesial thigh group.  Included in this group are the adductor 
longus, adductor brevis, adductor magnus, and the gracilis 
muscles.  These muscles control adduction of the hip, flexion 
of the hip, and flexion of the knee.  A 10 percent rating is 
assigned when there is a moderate disability.  A 20 percent 
rating is assigned when there is a moderately severe 
disability, and a 30 percent rating is assigned when there is 
a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5315 
(2006).

Residuals of muscle injuries to the various muscle groups are 
rated generally under the provisions of 38 C.F.R. § 4.73.  
For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2006).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2006).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2006).  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2006).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006).  Functional loss must also be considered 
for any musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2006).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

The veteran's service medical records show he incurred a 
muscle injury to his left thigh and groin area while playing 
football in November 1976.  Thereafter, he had a mass and 
pain in the left groin.  In January 1978 he underwent 
surgical removal of the head of the principal gracilis muscle 
in the left groin.  Postoperatively, he developed a 
superficial wound infection and was discharged in April 1978.  
He was given 28 days of convalescent leave.  His June 1983 
medical history at the time of his separation examination, 
indicates no current complaints.  The accompanying 
examination report shows clinical evaluation of the lower 
extremities was normal.  

VA treatment records, dating from August 2000 to May 2004, 
show the veteran intermittently complained of "right leg" 
pain.  A June 2001 treatment record shows he complained of an 
aching pain in the medial thigh area of both legs.  A May 
2004 treatment record notes the veteran was wearing a left 
knee brace.

Despite the veteran's complaints of chronic left medial hip 
pain radiating from the knee up to the groin, examiners 
during the January 2002, July 2005 and July 2006 VA 
orthopedic examinations found no objective evidence of muscle 
wasting or nerve damage.  Muscle strength in both lower 
extremities was 5/5 during the January 2002 and July 2006 VA 
examinations.  Although the July 2005 examiner found lower 
extremity muscle strength of 4/5, it was reduced in both 
extremities.  Also, while the January 2002 and July 2005 
examination reports indicate that the circumferences of both 
thighs were equal, the July 2006 VA examination report shows 
that the left thigh was 2 cm larger in diameter than the 
right thigh.  This is not an indication of muscle atrophy.  
The July 2005 and July 2006 examiners found no more than 
moderate limitation of left hip flexion and adduction with 
complaints of pain; while the January 2002, July 2005 and 
July 2006 examination reports show no more than moderate 
limitation of left knee flexion also with complaints of pain.  
The July 2006 examiner opines that the veteran's service-
connected residuals of a left adductor muscle mass excision 
affects his ability to stand, walk or climb for a prolonged 
period.  The July 2006 examiner also opines that it is 
unlikely that the left knee and hip joint complaints are 
directly or proximately the result of the service-connected 
condition.  The left groin scar was determined to be 
nontender and well-healed during the January 2002 
examination.  However, the July 2005 examination report does 
indicate that palpation of the left groin and left thigh 
areas elicited some tenderness.   

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability rating for residuals of an excision 
of an adductor muscle mass of the left leg as it shows that 
the veteran's disability lacks most of the symptomatology and 
history necessary for a moderately severe rating for muscle 
injuries.  While service medical records indicate the injury 
was a deep penetrating wound, the veteran was able to return 
to duty fairly quickly, and there were no reports of any of 
the cardinal signs of muscle injury thereafter.  Treatment 
records indicate only a superficial wound infection 
postoperatively.  The recent treatment and VA examination 
reports demonstrate no reported fascial loss, muscle tonus, 
atrophy or loss of muscle strength or endurance, and X-ray 
studies show no evidence of associated degenerative changes.  
Therefore, entitlement to an increased evaluation on the 
basis of muscle injury is not shown.

Likewise, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (2006).  See DeLuca, supra.  As noted 
above, the July 2005 and July 2006 examiners found no more 
than moderate limitation of left hip flexion and adduction 
with complaints of pain; while the January 2002, July 2005 
and July 2006 examination reports also show no more than 
moderate limitation of left knee flexion, again with 
complaints of pain.  At no time does the reported limitation 
of left hip or left knee motion meet the criteria 
contemplated for a compensable disability rating under the 
applicable disability ratings for the affected joints.  
Despite the veteran's complaints of pain and daily flare-ups, 
both the January 2002 and July 2006 VA examiners opined that 
any additional limitation of function due to these 
considerations could not be determined with any degree of 
medical certainty or without resorting to mere speculation.  
Thus, the overall effect of the veteran's left hip and knee 
pain with use appears to be no more than moderate.  Since 
there are few other indicators of resulting muscle 
impairment, the current 10 percent rating adequately 
compensates the veteran for his level of functional loss.  
Accordingly, increased or separate evaluations are not 
warranted based on application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5251, 5252, 5253, 5255 or 5260 (2006).

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals of 
excision of an adductor muscle mass of the left leg have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  In fact, records from SSA clearly 
indicate that the veteran has been awarded disability 
benefits based solely on his nonservice-connected narcolepsy.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.

A disability rating in excess of 10 percent for service-
connected residuals of an excision of a mass on the adductor 
muscle of the left leg is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


